SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended30 November, 2012 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated01November 2012 Exhibit 1.2 Director/PDMR Shareholding dated02November 2012 Exhibit 1.3 Transaction in Own Shares dated02 November 2012 Exhibit 1.4 Transaction in Own Shares dated05 November 2012 Exhibit 1.5 Director/PDMR Shareholding dated07 November 2012 Exhibit 1.6 Transaction in Own Shares dated08 November 2012 Exhibit 1.7 Transaction in Own Shares dated12 November 2012 Exhibit 1.8 Director/PDMR Shareholding dated13 November 2012 Exhibit 1.9 Transaction in Own Shares dated15 November 2012 Exhibit 1.10 Director/PDMR Shareholding dated19 November 2012 Exhibit 1.11 Transaction in Own Shares dated19 November 2012 Exhibit 1.12 Director/PDMR Shareholding dated20 November 2012 Exhibit 1.13 Transaction in Own Shares dated 22 November 2012 Exhibit 1.14 Transaction in Own Shares dated 26 November 2012 Exhibit 1.15 Director/PDMR Shareholding dated 28 November 2012 Exhibit 1.16 Transaction in Own Shares dated 29 November 2012 Exhibit 1.17 Total Voting Rights dated 30 November 2012 Exhibit 1.1 ﻿BP plc- Transaction in Own Shares BP plc-01November 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 1 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 1 November 2012 Number of ordinary shares transferred:864 Transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,828,343,672 ordinary shares in treasury, and has 19,055,181,469 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.2 ﻿ BP plc- Director/PDMR Shareholding BP plc-02November2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 1 November 2012 by Dr M Daly, a person discharging managerial responsibility in BP p.l.c., that on 30 October 2012 he sold 24,rdinary Shares (ISIN number GB0007980591) at £4.50 per share and on 31 October 2012 he sold 15,rdinary Shares at £4.45 per share. BP p.l.c was notified on 1 November 2012by Mr A Hopwood, a person discharging managerial responsibility in BP p.l.c., that on 31 October 2012 he sold 30,rdinary Shares (ISIN number GB0007980591) at £4.422530, 30,rdinary Shares at £4.479210 and 30,rdinary Shares at £4.467740. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.3 BP plc- Transaction in Own Shares BP plc-02November2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 2 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 2 November 2012 Number of ordinary shares transferred:2,706,598 Transfer price per share:£4.46 Following the above transfer, BP p.l.c. holds 1,825,637,074 ordinary shares in treasury, and has 19,058,052,023 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.4 BP plc- Transaction in Own Shares BP plc-05November2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 5 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 5 November 2012 Number of ordinary shares transferred:10,351 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,825,626,723 ordinary shares in treasury, and has 19,058,110,974 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.5 BP plc- Director/PDMR Shareholding BP plc-07November2012 ﻿ BP p.l.c. Notification of transactions of a person discharging managerial responsibility or a connected person BP p.l.c. were informed on 7 November 2012, by Computershare Plan Managers, that 155,118 restricted share units previously granted to Mr R Bondy (a person discharging managerial responsibility) under the BP Restricted Share Plan and 11,827 units representing notional dividends vested on 6 November 2012. Of the 166,945 BP ordinary shares released (ISIN number GB0007980591), 86,812 shares were deducted for tax purposes at a price of £4.4489 with the remaining 80,133 shares being retained by Mr R Bondy. This notice is given in fulfilment of the obligations under DTR3.1.4 (1)(a)R. Exhibit 1.6 ﻿ BP plc- Transaction in Own Shares BP plc-08November2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 8 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 8 November 2012 Number of ordinary shares transferred:14,256 Transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,825,612,467 ordinary shares in treasury, and has 19,058,249,880 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.7 ﻿ BP plc- Transaction in Own Shares BP plc-12November 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 12 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 12 November 2012 Number of ordinary shares transferred:9,653 Highest transfer price per share: £4.20 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,825,602,814 ordinary shares in treasury, and has 19,058,298,233 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.8 ﻿ BP plc- Director/PDMR Shareholding BP plc-13November2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 12 November 2012 by Computershare Plan Managers that on 12 November 2012 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.292 per share through participation in the BP ShareMatch UK Plan:- Directors Mr I.C. Conn 73 shares Mr B. Gilvary 73 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 75 shares Mr B. Looney 73 shares Mr D. Sanyal73 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.9 ﻿ BP plc- Transaction in Own Shares BP plc-15November 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 15 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 15 November 2012 Number of ordinary shares transferred:699,229 Highest transfer price per share: £4.292 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,824,903,585 ordinary shares in treasury, and has 19,059,025,962 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.10 ﻿ BP plc- Director/PDMR Shareholding BP plc-19November2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 16 November 2012 by Mr F.L. Bowman, a Director of BP p.l.c. that he purchased s (ISIN number US0556221044) on 16 November 2012 at $40.085 per ADS. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.11 ﻿ BP plc- Transaction in Own Shares BP plc-19November 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 19 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 19 November 2012 Number of ordinary shares transferred:2982 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,824,900,603 ordinary shares in treasury, and has 19,059,028,944 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.12 ﻿ BP plc- Director/PDMR Shareholding BP plc-20November2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 20 November 2012 by Mr B Looney, a person discharging managerial responsibility in BP p.l.c., that on 20 November 2012 he sold 4,889 BP ordinary shares (ISIN number GB0007980591) at £4.2994 per share and 55,563 BP ordinary shares at £4.31 per share. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.13 ﻿ BP plc- Transaction in Own Shares BP plc-22November2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 22 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 22 November 2012 Number of ordinary shares transferred:2848 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,824,897,755 ordinary shares in treasury, and has 19,059,035,092 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.14 ﻿ BP plc- Transaction in Own Shares BP plc-26November2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 26 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 26 November 2012 Number of ordinary shares transferred:2160 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,824,895,595 ordinary shares in treasury, and has 19,059,049,252 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.15 ﻿ BP plc- Director/PDMR Shareholding BP plc-28November2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 28 November 2012 by Professor Dame Ann Dowling, a Director of BP p.l.c., that she purchased 11,630 BP ordinary shares (ISIN number GB0007980591) on 28 November 2012 at £4.299 per share. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.16 ﻿ BP plc- Transaction in Own Shares BP plc-29November2012 ﻿ BP p.l.c. Transaction in own shares BP p.l.c. announces that on 29 November 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 29 November 2012 Number of ordinary shares transferred:4320 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,824,891,275 ordinary shares in treasury, and has 19,059,109,432 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.17 ﻿ BP plc- Total Voting Rights BP plc-30November2012 ﻿ BP p.l.c. Total voting rights and share capital As at 30 November 2012, the issued share capital of BP p.l.c. comprised 19,059,140,032 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,824,891,275. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 19,064,222,532 This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:03December 2012 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
